DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 13-33 are currently pending and are under examination for a first action on the merits.

Information Disclosure Statement
The information disclosure statement filed 08/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has been considered as indicated therein.

Election/Restrictions
Applicant’s election of Invention II (method for reducing methane production and/or improving ruminant animal performance), lauric acid as the fatty acid species and 3-nitrooxypropanol as the species of formula (I) in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the carbon chain" in 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 further contains the formula (II) 
    PNG
    media_image1.png
    109
    138
    media_image1.png
    Greyscale
, wherein n is between 0 and 12, and if n is not 0, then the carbon chain is linear, cyclic or branched and may be substituted. However, n can only modify the number of consecutive methylene groups –[CH2]n– within the structure. In other words, the structure is limited to straight-chain methylene groups and cannot comprise a cyclic group, a branched group or a substituted group.


Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 16, 17, 19, and 24-29 are rejected under3 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the production of methane emanating from the digestive activities of ruminants using those compounds listed in Table 1 of the specification, does not reasonably provide enablement for reducing the production of methane emanating from the digestive activities of ruminants the claimed method using all of the compounds of formula(I) or formula (II) as generally claimed or for improving ruminant animal performance with any compound. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general principle, the specification must provide enough instruction so that a person of ordinary skill in the art or technology would not have to exercise “undue experimentation” to make and to use the invention.  Factors that are usually considered in deciding whether a specification is sufficient include:
(a) the nature of the invention; (b) the breath of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) existence of working examples; (f) relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention base on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01(a)).

1.	The nature of the invention / The breath of the claim:
The nature of the invention is drawn to a method for reducing the production of methane emanating from the digestive activities of ruminants and/or for improving ruminant animal performance comprising orally administering to the animal a sufficient amount of a feed composition or feed additive comprising at least one fatty acid and at least one organic molecule substituted at any position with at least one nitrooxy group or a salt thereof as defined by formula (I) 
    PNG
    media_image2.png
    59
    147
    media_image2.png
    Greyscale
 wherein Y is an organic molecule of the following composition: CaHbOdNeSg, wherein 
a is comprised between 1 and 25, 
b is comprised between 2 and 51, 
d is comprised between 0 and 8, 
e is comprised between 0 and 5, and 
g is comprised between 0 and 3.

The breath of the claims is rather broad. Claim 13, for example, encompasses reducing methane production and improving ruminant animal performance by administering a composition containing a compound of formula (I). The potential list of compounds claimed is substantial and includes potentially hundreds of thousands of compounds.  

2.	The guidance provided by the specification / The existence of the working example:
The specification, in Example 1 (pp. 17-19), describes the in vitro test results for the effects of 3-nitrooxypentanol alone, lauric acid alone, and their combination on methane production (Table 1) and volatile fatty acid profile (Table 2).  

3.	State of the prior art and the level of predictability of the art:
The state of the art show that compounds that show some promise of effective methanogenesis reduction in vivo or in vitro, may end up being ineffective.  Antibiotics are known to be used to reduce methane production in ruminants but rapid adaption of the microflora and/or resistance development leading to a complete loss of the intended effect within a short period of time.  See Specification; p.2. In vitro test results showing positive effects of agents against methanogenesis do not translate to effects against methanogenesis in ruminants. Furthermore, a number of natural plant extracts have been described in the scientific literature as potent solutions to reduce methane emission in ruminants based on in vitro experiments. However, none of these solutions made it to a commercial product because of side effects (residues in milk), because of lack efficacy when tested in vivo, or because of the very large amount of additive which needs to be supplied to the animal to generate a significant methane reduction.  See Specification, paragraph bridging pp.2-3. For example, in vitro studies of garlic oil and its main compound, diallyl disulfide, indicated potential anti-methanogenic activity but were ineffective when used in vivo. See Klevenhusena et al. 2011. Animal Feed Science and Technology. Volumes 166–167, 23 June 2011, Pages 356–363. 
There is no evidence of record that demonstrates that all compounds of formula (I) and formula (II) can be used to reduce methanogenesis in ruminants. There is no evidence of record that demonstrates that any compound of formula (I) and formula (II) can be used to improve ruminant animal performance.
Thus, the state of the art is undeveloped with respect to reducing the production of methane emanating from the digestive activities of ruminants and/or for improving ruminant animal performance as claimed.  

4.	The level of skill in the art / The amount of experimentation necessary:
One of ordinary skill in the art is one with access to reagents, tools and equipment used for analyzing effects of drugs, performing tests and/or administering treatment to animals.  The skilled artisan also has many years of training and experience in the veterinarian or laboratory environment or both.  Therefore, it is clear that the level of skill of one in the art is high.  However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Duval et al. (WO 2011/045418 – published 4/21/2011) in view of Anderson et al. (Bioresource Technology (2008), 99:8655-8661) and Bruggeman et al. (US 2016/0205970 A1).

Claimed invention
Claim 13 is directed to a method for reducing the production of methane emanating from the digestive activities of ruminants and/or for improving ruminant animal performance comprising orally administering to the animal a sufficient amount of a feed composition or feed additive comprising at least one fatty acid and at least one organic molecule substituted at any position with at least one nitrooxy group or a salt thereof as defined by formula (I) 
    PNG
    media_image2.png
    59
    147
    media_image2.png
    Greyscale
 wherein Y is an organic molecule of the following composition: CaHbOdNeSg, wherein 
a is comprised between 1 and 25, 
b is comprised between 2 and 51, 
d is comprised between 0 and 8, 
e is comprised between 0 and 5, and 
g is comprised between 0 and 3.

Prior art
Duval teaches the use of azido alkanoic acids and derivatives including esters thereof as feed for reducing the production of methane emanating from ruminants.  See title; abstract; p. 1:4-6; p. 5. 

Duval does not expressly teach the nitro compounds of formula (I).  

Anderson recognize that ruminal methanogenesis results in the loss of up to 12% gross energy intake for forage fed cattle and up to 4% for concentrate fed cattle.  See p. 8655.  Environmentally, it contributes nearly 20% of the total emissions of this greenhouse gas in the U.S. See Id.  While others have attempted to develop methods to reduce energetic losses associated with ruminal methane production, only the use of ionophores such as monensin and lasalocid has been widely implemented.  In many cases, reductions in ruminal methane production also adversely affected digestive function and microbial yields because inhibition of methane production also diminishes fermentation efficiencies associated with microbial interspecies hydrogen (H2) transfer reactions.  It was shown that nitrocompounds inhibited methane production and the adverse effects did not to exist.  See Id.  Anderson conducted a study to assess the effects of several different short chain nitrocompounds species similar to instant formula (I) (e.g., 3-nitro-1-propionic acid, 3-nitro-1-propanol, 2-nitro-1-propanol, nitroethane, etc.) on catabolism of the main reductants, H2 and formate, used during ruminal methanogenesis as well as on accumulation of CH4 volatile fatty acids and ammonia.  For example, 3-nitro-1-propanol is similar to the current formula because it has the 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Anderson found that the study suggests nitrocompounds facilitate the development of commercially viable interventions to reduce economic and environmental costs associated with rumen methane production.

Bruggeman discloses feed compositions containing medium-chain fatty acids (MCFA) such as lauric acid for ruminants such as cattle (see 0007; Claim 3) for providing multiple therapeutic benefits including antimicrobial effect (see 0010), improvement of rumen fermentation (see Claim 8) and reduction of methane emission. See 0035. 

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Duval teaches a feed containing compounds that are useful for reducing methane emission in ruminants and Anderson suggests that nitrocompounds such as 3-nitro-1-propionic acid, 2-nitro-1-propanol, nitroethane, etc. may be useful commercially for reducing methane emissions and economic and environmental costs associated with rumen methane production.  Therefore, one of ordinary skill in the art would have found it obvious to incorporate a nitrocompound taught by Anderson (e.g., 3-nitro-1-propanol 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) or an ester thereof – including nitrate ester such as 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 – in the composition containing azido alkanoic acids or derivatives including ester derivatives for reducing methane emission from digestive activities in ruminate as described by Duval.  The artisan would have reasonable expected that the nitrocompound would be an effective agent for reducing methane emission and/or reduce economic and environmental costs associated with rumen methane production.  Given that esters forms of the compounds are suggested by Duval, one of ordinary skill in the art would have reasonably expected esters of the nitrocompounds described by Anderson would also be useful.  Furthermore, given that the compounds described by Anderson are structurally similar to the currently claimed nitrocompounds and only differ by a single oxygen to form an ester bond, one of ordinary skill in the art would have reasonably expected the compounds to possess similar activity.  
Regarding the claimed combination with a fatty acid such as lauric acid with a compound of formula (I), Bruggeman teaches feed compositions containing medium-chain fatty acids (e.g., lauric acid) obtain benefits such as reduction of methane emission (see 0035) and provide antimicrobial effect (see 0010). One of ordinary skill in the art would have found it obvious to combine a fatty acid (e.g., lauric acid) of Bruggeman with an ester such as 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 in the method of reducing methane emission from ruminants as suggested by Duval and Anderson. The artisan would have sought to take advantage of the positive therapeutic benefit of reducing the emission of methane provided by fatty acids (e.g., lauric acid) of Bruggeman in ruminants.     
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.  

Claim 14 depends from Claim 13, wherein the ruminant animal is selected from the group consisting of cattle, goats, sheep, giraffes, etc. Each reference mention treatment of cattle. See Duval, Claim 9; throughout Anderson; Bruggeman, Claim 3.

Regarding Claims 15-18, the ester compound 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
suggested by Duval and Anderson meets the structural limitations claimed for the formula (I) and formula (II).

Regarding Claims 15 and 19-23, lauric acid as disclosed by Bruggeman meets the structural compound limitations claimed for the fatty acid.

Claim 24 is directed to feed composition or feed additive of claim 13, wherein the methane production in ruminants is reduced by at least 10 % when measured in metabolic chambers and based on the treatment with the at least one organic molecule substituted at any position.  Duval teaches the percent of methane emission (e.g., 3%, 5%, 40%, 60%, 75%, etc.) was reduced by different amounts depending on the compound and its concentration – the higher the concentration, the higher the reduction of methane emission.  See p. 18, Table 2.

Claim 25 depends from Claim 1, wherein the amount of the at least one organic molecule is present in an amount of 1 mg to 10 g per kg feed and the amount of the fatty acid administered is from 0.1 to 20 g per kg feed.  Bruggeman teaches that the MFCA composition is present in the feed at amounts from 0.1-2 g/kg feed. See Bruggeman, Claim 9. Duval teaches the normal daily dosage of a compound according to the invention provided to an animal by feed intake depends upon the kind of animal and its condition. Normally this dosage should be in the range of from about 50 to about 1000 mg, preferably from about 100 to about 500 mg compound per kg of feed.  See Duval, p. 7:11. Accordingly, not only does the concentration fall inside the claimed amount for the nitrooxy compound but one of ordinary skill in the art would easily understand that the amount of the compound may be adjusted depending on the animal and its condition in order to optimize the reduction of methane gas emissions. Duval additionally teaches effective additives used for reducing the formation of methane contain antibiotics which diminish the proliferation of microorganisms providing hydrogen (H2) to the methanogenesis. However, Duval further teaches the effect of antibiotics on the formation of methane has some disadvantages because of rapid adaptation of the microflora and/or resistance development leading to a complete loss of the intended effect.  Given that antibiotics are used to diminish the proliferation of microorganisms providing hydrogen (H2) to the methanogens, one of ordinary skill in the art would have found it obvious to further incorporate antibiotics in the treatment suggested for reducing methanogenesis.  While there may be a potential for later development of resistance, the artisan would still recognize that the antibiotic will aid to provide effective reduction of methanogenesis.  Moreover, Duval teaches that antibiotics such as diallyl disulfide, garlic oil, allyl isothiocyanate deoxycholic acid, chenodeoxycholic acid and derivatives thereof are independently administered in dosage ranges of for example 0.01-500 mg active substance per kg feed.  Clearly, the incorporation of an antibiotic is contemplated by Duval.  The amounts of the active compound and antibiotic for reduction of methane emission overlaps the claimed amounts and, therefore, further suggests the claimed amounts and the ratio range (of instant Claims 25-33) between them.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,266,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the current and copending claims are directed to reducing methane production of ruminants by administering a feed comprising a nitrooxy compound.  While the current claims encompass nitrooxy compounds of formula (I), the patented claims are directed to specific named nitrooxy compounds at 1-10 mg/kg feed.  Both claim sets further include additional ingredients (e.g., garlic oil, deoxycholic acid, etc.) and encompass cattle, goats, sheep, giraffes, etc.  Both claim sets are directed to reducing methane production by at least 10 %.
The copending claims do not teach fatty acid (e.g., lauric acid).
Bruggeman discloses feed compositions containing medium-chain fatty acids (MCFA) such as lauric acid for ruminants such as cattle (see 0007; Claim 3) for providing multiple therapeutic benefits including antimicrobial effect (see 0010), improvement of rumen fermentation (see Claim 8) and reduction of methane emission. See 0035. One of ordinary skill in the art would have found it obvious to combine a fatty acid (e.g., lauric acid) of Bruggeman with an ester such as 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 in the method of reducing methane emission from ruminants as suggested by the reference claims. The artisan would have sought to take advantage of the positive therapeutic benefit of reducing the emission of methane provided by fatty acids (e.g., lauric acid) of Bruggeman in ruminants.     

Claims 13-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,784,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the current and copending claims are directed to reducing methane production of ruminants by administering a feed comprising a nitrooxy compound.  While the current claims encompass nitrooxy compounds of formula (I), the patented claims are directed to specific named nitrooxy compounds at 1-10 mg/kg feed.  Both claim sets further include additional ingredients (e.g., garlic oil, deoxycholic acid, etc.) and encompass cattle, goats, and sheep.  Both claim sets are directed to reducing methane production by at least 10 %.
The copending claims do not teach fatty acid (e.g., lauric acid).
Bruggeman discloses feed compositions containing medium-chain fatty acids (MCFA) such as lauric acid for ruminants such as cattle (see 0007; Claim 3) for providing multiple therapeutic benefits including antimicrobial effect (see 0010), improvement of rumen fermentation (see Claim 8) and reduction of methane emission. See 0035. One of ordinary skill in the art would have found it obvious to combine a fatty acid (e.g., lauric acid) of Bruggeman with an ester such as 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 in the method of reducing methane emission from ruminants as suggested by the reference claims. The artisan would have sought to take advantage of the positive therapeutic benefit of reducing the emission of methane provided by fatty acids (e.g., lauric acid) of Bruggeman in ruminants.     

Claims 13-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,154,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the current and copending claims are directed to compositions for reducing methane production of ruminants by administering a feed comprising a nitrooxy compound.  While the current claims encompass nitrooxy compounds of formula (I), the patented claims are directed to specific named nitrooxy compounds at 1-10 mg/kg feed.  Both claim sets further include additional ingredients (e.g., garlic oil, deoxycholic acid, etc.) and encompass cattle, goats, and sheep.  Both claim sets are directed to reducing methane production by at least 10 %.
The copending claims do not teach fatty acid (e.g., lauric acid).
Bruggeman discloses feed compositions containing medium-chain fatty acids (MCFA) such as lauric acid for ruminants such as cattle (see 0007; Claim 3) for providing multiple therapeutic benefits including antimicrobial effect (see 0010), improvement of rumen fermentation (see Claim 8) and reduction of methane emission. See 0035. One of ordinary skill in the art would have found it obvious to combine a fatty acid (e.g., lauric acid) of Bruggeman with an ester such as 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 in the method of reducing methane emission from ruminants as suggested by the reference claims. The artisan would have sought to take advantage of the positive therapeutic benefit of reducing the emission of methane provided by fatty acids (e.g., lauric acid) of Bruggeman in ruminants.     

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS SIMMONS/
Examiner, Art Unit 1629




/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629